UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6851


BRIAN DAVID STREBE,

                      Petitioner – Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00494-TSE-TCB)


Submitted:   September 26, 2013         Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian David Strebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian      David   Strebe       seeks      to    appeal       the       district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

successive.        The    order   is    not      appealable        unless       a    circuit

justice    or    judge   issues   a    certificate          of   appealability.           28

U.S.C. § 2253(c)(1)(A) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,        537   U.S.     322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Strebe has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3